DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “at least one essentially horizontal arresting bar” and “at least one pivot bar”.  With the limitation “at least one”, there is only one arresting bar that is required and only one pivot bar that is required.  The end of the claim reciting “the assemblies” is indefinite, and also lacks antecedent basis.
Additionally, throughout the claims, Applicant needs to go through all of the claims and amend the claims to maintain consistency with the limitation “at least one”.  For example, “each assembly” should be “each of the at least one assembly”, “one or more of the arresting bars” should be “one or more of the at least one arresting bars”, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein, US 2017/0204575 A1.
Regarding claim 13, Klein teaches an anti-ramming device (Figures 3-4) comprising: 
a plurality of arresting bars (14) configured to rest on an underlying support surface (ground 34), each of the arresting bars being coupled to a corresponding pivot bar (16) by a respective connector (22) to form a plurality of respective assemblies; and 
a crossbar (38) coupled to the plurality of assemblies, wherein the crossbar is configured to fix the assemblies relative to each other; wherein the connectors maintain (in the deployed position) a fixed angle of at least 100° between the arresting bars and the pivot bars ([0088]); and wherein each assembly includes a support (32) disposed adjacent a center of gravity of the assembly, such that the assembly is configured to pivot on the support with respect to the support surface when in use ([0088], Figure 3).
Regarding claim 14, as shown in Figure 3, the support (32) is disposed on the arresting bar (14) of each assembly, such that the arresting bars are configured to have an inclined orientation with respect to the support surface.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, EP 3 323 942 A1 (hereinafter will be referred to as Ref A) in view of Klein, US 2017/0204575 A1 (hereinafter will be referred to as Ref B).
Regarding claim 1, Ref A teaches an anti-ramming truck device (Figures 1a-2 and 5) comprising:
at least one essentially horizontal arresting bar (108b);
at least one pivot bar (108a) forming, with the arresting bar(s) (108b) and in a vertical plane, an angle of at least 100° (pre-determined angle between the bars 108a and 108b, the angle should preferably be about 110° ± 10°; last four lines of paragraph [0036]), each arresting bar being rigidly connected to a corresponding pivot bar in which the arresting bars (3) are removably fitted into connectors (102') into which the pivot bars (5) are removably fitted (the bars fit into preformed pockets of the connectors [0034]), the connectors maintaining, in use, a fixed angle of greater than 100° between the arresting bars and the pivot bars; and
wherein each arresting bar and corresponding connected pivot bar form a respective assembly.
While Ref A fails to disclose a support located close to a center of gravity of each assembly, Ref B teaches a similar device (Figures 3 and 4) comprising horizontal bars and generally vertical bars connected together that can tilt back when impacted and discloses a heel (32) and a projection (36) to aid the device in locking into the road and tilting back in the case of a collision by a vehicle (Figure 3; [0062]).  It would have been obvious to one of ordinary skill in the art to modify the device of Ref A to substitute the spike (Ref A’s 118) with the heel (Ref B’s 32) and projection (Ref B’s 36) in view of Ref B’s disclosure as an alternate way to lock the device into the road while allowing the device to tilt back in the case of a collision by a vehicle.  The resulting combination yields an inclination is obtained by means of a support (Ref B’s 32) located close to a center of gravity of each assembly so as to facilitate pivoting of the assemblies.
Regarding claim 2, the resulting combination includes the limitations, since Ref A’s device further comprises anchoring means comprising essentially vertical spikes (unnumbered, see Figure 1e reproduced below with Examiner's annotation) that are able to penetrate the surface of the ground when a wheel of a truck presses on one or more of the arresting bars.

    PNG
    media_image1.png
    570
    636
    media_image1.png
    Greyscale

Regarding claim 3, the resulting combination includes additional anchoring means comprising a spike (Ref B’s 36) that is able to penetrate the surface of the ground when the device pivots as a consequence of a truck hitting the barrier.
Regarding claim 4, the resulting combination includes the pivot bars (108a) forming an angle of between 100 and 135° with respect to the arresting bars (Ref A discloses that the angle between the pivot bars and arresting bars should preferably be about 110° ± 10°; last four lines of paragraph [0036]).
Regarding claim 5, the resulting combination includes the limitation since the arresting bars, when the device is set up on a flat horizontal surface (such as suggested in Ref A’s Figure 5), are slightly inclined (both Ref A and Ref B disclose slightly inclined), the pivot bars should preferably be about 110° ± 10° with respect to the arresting bars (last four lines of paragraph [0036] in Ref A). 120° between the pivot bars and arresting bars plus the angle of inclination yields an angle of at least 100° with respect to the horizontal.
Regarding claim 7, the resulting combination yields the limitation, since Ref A’s device includes multiple assemblies being arranged parallel to one another and are connected to one another by means of crossbars (211; Ref A’s Figure 2).
Regarding claim 13, Ref A teaches an anti-ramming device (Figures 1e-2 and 5) comprising: 
a plurality of arresting bars (108b) configured to rest on an underlying support surface (ground, Figure 5), each of the arresting bars being coupled to a corresponding pivot bar (1108a) by a respective connector (102’) to form a plurality of respective assemblies; and 
a crossbar (211) coupled to the plurality of assemblies, wherein the crossbar is configured to fix the assemblies relative to each other; wherein the connectors maintain a fixed angle of at least 100° between the arresting bars and the pivot bars (the pivot bars should preferably be about 110° ± 10° with respect to the arresting bars; last four lines of paragraph [0036]).
While Ref A fails to disclose a support disposed adjacent a center of gravity of each assembly, Ref B teaches a similar device (Figures 3 and 4) comprising horizontal bars and generally vertical bars connected together that can tilt back when impacted and discloses a heel (32) and a projection (36) to aid the device in locking into the road and tilting back in the case of a collision by a vehicle (Figure 3; [0062]).  It would have been obvious to one of ordinary skill in the art to modify the device of Ref A to substitute the spike (Ref A’s 118) with the heel (Ref B’s 32) and projection (Ref B’s 36) in view of Ref B’s disclosure as an alternate way to lock the device into the road while allowing the device to tilt back in the case of a collision by a vehicle.  The resulting combination yields the assembly being configured to pivot on the support with respect to the support surface when in use.
Regarding claim 14, the resulting combination includes the support (32) being disposed on the arresting bar (14) of each assembly, since Ref B shows such in Figure 3, such that the arresting bars are configured to have an inclined orientation with respect to the support surface.
Claims 8-12 (which depend from claim 7) are rejected under 35 U.S.C. 103 as being unpatentable over Ref A in view of Ref B as applied to claim 7, further in view of Ball, US 2014/0161523 A1.
Regarding claim 8, as shown in Ref A's Figures 1a-2 and since the device is disclosed to be modular and built (title and abstract), the resulting combination includes elements for setting up an anti-ramming truck device (Ref A’s Figures 2 and 5) according to claim 7, comprising: 
n arresting bars, n being an integer greater than 1; n pivot bars;
n connectors into which the arresting bars and pivot bars fit (the same numbers of each of the arresting bars 108b, the pivot bars 108a and the connectors 102'); and
(n-l)*3 crossbars for fixing adjacent bars and connectors (three crossbars: 206a, 211, and 206b are shown in Figure 2 to be located between each "assembly" of the device).
While the resulting combination fails to explicitly disclose a kit comprising those elements, Ball teaches a barrier and discloses that the barrier can be shipped in disassembled form and so the invention may provide a kit of parts for assembly into the barrier ([0025]). It would have been obvious to one of ordinary skill in the art to modify the elements of the resulting combination to be in a kit in view of Ball's disclosure to allow the device to be conveniently shipped in disassembled form.
Regarding claim 9, the resulting combination includes the limitations since Ref A further discloses that the arresting bars and pivot bars are identical ([0033], line 53).
Regarding claim 10, while the resulting combination fails to explicitly disclose the connectors comprising two hollow arms metal arms welded to one another at an angle of greater than 100°, Ref A discloses that the connector can be made of "a bent tube of hard metal or several pieces of the hard metal welded together...to establish two receiving pockets" (column 6 lines 1-5) and that "the connecting bracket is designed so as to establish a predetermined angle between the poles [to] be about 110° ± 10°" (column 7 lines 5-9). It would have been obvious to one of ordinary skill in the art to modify the connector of the resulting combination to be two hollow arms metal arms welded to one another at an angle of greater than 100° since Ref A discloses using an end of a metal tube as a pocket and welding to form two pockets to establish a predetermined angle of about 110° ± 10°.
Regarding claim 11, the resulting combination includes the limitation since Ref A further discloses that each of the metal arms that form pockets have a rhombus-shaped cross section arranged such that the diagonal of the cross sections is vertical (Figure 2; column 6 line 30).
Regarding claim 12, the resulting combination includes the limitation since Ref A further discloses each of the connectors comprising a strut (120 in Figure la; [0044]) strengthening each of said connectors.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant argues on the page numbered “7 of 10” that Klein [EP 3 323 942 A1] does not teach an assembly configured to be inclined or to pivot.  This is not persuasive since Klein explicitly shows in Figure 5 that the arresting bar is slightly inclined and does not in fact sit generally flat on a supporting surface, and further shows in Figure 5 that the assembly is configured to pivot.  Applicant further argues that Klein does not show a support, but Klein [EP 3 323 942 A1] was not used for that teaching in the rejection.  The rejection above addresses the limitations in amended claim 1.
Applicant’s arguments against Barz are moot since the rejection no longer relies on Barz.
Applicant argues on the page numbered “9 of 10” that Ball fails to remedy the deficiencies of Klein and that Ball is silent on any supporting structure configured to incline or pivot the barrier.  However, Ball was not used for that teaching in the rejection.  Ball was only used for the teaching of providing elements of a barrier in a kit so that it can be shipped in disassembled form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671